DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 04/04/2022. Claims 1-2 and 6-23 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 04/04/2022 has been entered. Applicant’s amendments to the claims have overcome the objection to claim 11 set forth in the previous Office action mailed 01/03/2022. Accordingly, this objection has been withdrawn.
Response to Arguments
Applicant’s arguments have been fully considered.
Regarding claim rejections under 35 U.S.C. § 101:
On pages 10-14 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 101. Specifically, on page 10, applicant has argued that the examiner has oversimplified the claims instead of considering the claims as a whole.
Further, on pages 11-12, applicant has argued that the limitations of the claims could not be practically performed by a human being “due to the time-sensitive nature of responding to the transportation request. For example, the selection of the vehicle does not occur in a vacuum, but rather occurs in response to a transportation request being received, which is then fulfilled when the vehicle is selected and instructions pertaining to the transportation request are sent to a controller of the selected vehicle or to a user via an app… If a human being were to obtain the fuel information for each available vehicle and calculate the estimated engine load for the travel route, the human being may take hours or longer to fulfill the transportation request, even assuming it could even be possible for the human being to obtain the claimed fuel information from each available vehicle.”
Further, on pages 12-13, applicant has argued that even if the claims were directed to an abstract idea, the claims integrate the alleged abstract idea into a practical application, since the claims include “specific features that were specifically configured to achieve an improved technological result and provide improvements to a technical field… Namely, the vehicle is selected with a fuel octane content level best suited for the estimated engine load of the travel route, thereby reducing or avoiding issues that would otherwise be encountered, such as engine degradation, reduced fuel economy, degraded vehicle performance, and/or increased emissions.” 
Additionally, on pages 13-14, applicant has argued that the claims recite significantly more than the alleged abstract idea, because they provide “an improvement to a technology or technical field (e.g., an improvement in the process for selecting vehicles to fulfill a transportation request that results in reduced wasted fuel) and adds specific limitations other than what is well-understood, routine, and conventional in the field (e.g., using specific and non-generic steps to retrieve fuel information from a plurality of available vehicles that includes a respective relative fuel octane content of fuel stored by each of the available vehicles, to select a vehicle from the plurality of available vehicles based on a respective relative fuel octane content of fuel stored by each of the available vehicles and an estimated engine load for a travel route, and to send the transportation request to the selected vehicle).”
The examiner respectfully disagrees with the arguments above, because it can be shown that claims 1-2, 6-16, and 21-23 are directed to an abstract idea without significantly more. The steps of determining a travel route pertaining to a transportation request, and selecting a vehicle from the plurality of available vehicles to provide the transportation request based on the respective relative fuel octane content of fuel stored by each of the available vehicle and the estimated engine load could be performed by a human being. Although applicant has argued that the claimed steps could not be performed within a required amount of time, the examiner notes that the claims do not specify any amount of time in which the steps must be completed.
The claims recite additional elements such as the fleet management system, a processor, and the steps of obtaining a transportation request, retrieving fuel information from the available vehicles, and sending instructions pertaining to the transportation request to a controller of the selected vehicle. However, these additional elements do not integrate the abstract idea into a practical application because the fleet management system and the processor amount to generic computing components (based on ¶ 55 of the instant specification), and the additional steps amount to necessary data gathering/data output which is considered insignificant extra-solution activity.
The claims do not amount to significantly more than the abstract idea because they do not include features other than what is well-understood, routine, and conventional in the technology. Gale et al. (US 2011/0301997 A1) ¶ 21 demonstrates that it is conventional to select a vehicle to fulfill a transportation request in a way that increases fuel efficiency and decreases the associated engine load and air emissions: “the vehicle having the best performance with respect to the parameter is chosen. In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” Therefore, the rejections of claims 1-2, 6-16, and 21-23 under 35 U.S.C. 101 are maintained.
Regarding claim rejections under 35 U.S.C. §§ 102 and 103:
On pages 15-22 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 102 and 103. Specifically, on pages 16-17, applicant has argued that “the Office provides insufficient evidence to support the assertion that the percentage of carbon in fuel used by a vehicle ‘reads on’ the fuel octane content. Applicant submits that one having ordinary skill in the art would appreciate that fuel octane content relates to a fuel’s ability to withstand compression in an engine without detonating and is not directly related to the fuel’s power output or energy content. Whether or not certain hydrocarbons typically present in fuel are more resistant to self-ignition (e.g., iso-octane) than other hydrocarbons (e.g., heptane), fuels are typically blends of many different hydrocarbons and additives and the Office has not established, with evidence, that a percentage of carbon in fuel used by a vehicle is equivalent to the fuel octane content.”
The examiner respectfully disagrees, because Gale does suggest to use the relative octane content of fuel as one of the parameters for selecting the vehicle to provide the transportation request. The limitation of performing the method “based on the respective relative fuel octane content of fuel stored by each of the available vehicles,” is taught by Gale, since Gale ¶ 21 discloses that the performance parameter which is considered when selecting a vehicle could be the “percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” The teaching to use the percentage of carbon in fuel and/or any other parameter associated with the performance/operation of the vehicle would have made it obvious to use the octane rating as the relevant performance parameter when selecting the vehicle. Octane is a type of carbon, and vehicle fuel is often differentiated from one another based on the octane ratings of each type of fuel. Further, Gabriel et al. (US 2016/0290265 A1) demonstrates that the octane rating of gasoline is a parameter that has a significant impact on the performance and operation of the vehicle; see at least Gabriel et al. ¶ 75 which discloses that “Engine spark timing may be at least partially dependent on fuel octane. In particular, higher octane fuels may allow for increased spark timing to increase engine torque and efficiency. Lower octane fuels may necessitate retarded spark timings to reduce the possibility of engine knock.”
On pages 20-22 of the remarks, applicant has further argued that claims 17-20 are not taught by the combination of Surnilla and Donnelly because “both Surnilla and Donnelly disclose vehicles that include more than one fuel tank” rather than only one fuel tank for holding each of the different types of fuel, and also because “claim 17 is not directed to which fuel is used by the engine, but rather a recommendation to fill the fuel tank at a first refueling event with a first fuel to a first fill level for use prior to the travel change, and then to fill the fuel tank at a second, later refueling event with a second fuel to a second fill level for use after the travel change.” Applicant has further argued against the motivation for combining Surnilla and Donnelly of allowing “for implementing a fueling strategy that ‘allows the transition from one fuel to another to appear substantially seamless to the truck driver,’” because “claim 17 requires two separate refueling events in order to ‘transition from one fuel to another’ and thus is by nature not seamless to the driver.”
The examiner respectfully disagrees, because the combination of Surnilla and Donnelly teaches all of the limitations of claims 17-20, and it would have been obvious to a person having ordinary skill in the art to combine the two references to arrive at the claimed invention. While Surnilla discloses the use of two fuel tanks, Surnilla also suggests that each fuel tank can be used in the way described in claims 17-20; see at least Surnilla ¶¶ 8 and 26, which disclose that “the displayed fueling profiles may include details such as fuel type, a fuel ratio between the fuels to be received (such as, a ratio between fuel volumes added in each tank), fuel octane content of the received fuels, etc.” and that for a fuel system with two fuel tanks, “fuel system 20 may be configured to receive a blended liquid fuel and substantially separate two or more different types of liquid fuels from the blended liquid fuel into the fuel storage tanks,” which demonstrates that each tank could be used to hold more than one type of fuel. Further, Donnelly teaches that one fuel tank can be used for holding the two different types of fuel; see at least Donnelly ¶ 154, which discloses that “For example, fuel tank 513 may contain 100 to 200 gallons of liquid fuels such as diesel or gasoline or a mixture of both.” Regarding the argument against the motivation for combining Surnilla and Donnelly, the examiner notes that the full motivation given for modifying the system of Surnilla with Donnelly’s teaching of creating a fueling strategy that allows for changing the fuel based on factors such as desired emission characteristics associated with the travel route was that Donnelly ¶ 12 discloses that this modification allows “for implementing a fueling strategy that both optimizes fuel consumption, guides the selection of fuel based upon location, cost and emissions and allows the transition from one fuel to another to appear substantially seamless to the truck driver.” The examiner notes that the disclosed improvement of being “substantially seamless to the truck driver” refers to the “transition from one fuel to another,” not to the actual process of refueling; for example, even though Donnelly ¶ 160 teaches that the system may still require two refueling events in the same way as the claimed invention, it is also taught that after this refueling is done, the transition between fuels is seamless because it is executed by the engine system.
Applicant’s remaining arguments on pages 15-22 regarding the rejections of the claims under 35 U.S.C. 102 and 103 are moot in view of the new grounds of rejection under the combination of Gale, Gabriel et al. (US 2016/0290265 A1), and Laury, which are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-16, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1 and 10:
Step 1: Claim 1 is directed towards a method for selecting a vehicle to provide a transportation request. Claim 10 is directed towards a method for selecting a vehicle to provide a transportation request and providing a refueling recommendation to the selected vehicle.
Step 2A, prong 1: Claims 1 and 10 recite the abstract concept of selecting a vehicle to provide a transportation request and providing a refueling recommendation to the selected vehicle. This abstract idea is described at least in claims 1 and 10 by the steps of determining a travel route pertaining to a transportation request and an estimated engine load for the travel route, selecting a vehicle to provide the transportation request based on the respective fuel octane content of fuel stored by the available vehicles and the estimated engine load/the travel route, determining a target fuel octane content for the travel route, determining that none of the available vehicles is currently storing fuel having the target fuel octane content, selecting the vehicle based on a fuel level of the vehicle, and providing a refueling recommendation for the vehicle with a fuel type and fuel fill amount. These steps fall into the organizing human activity grouping of abstract ideas as they include a human determining the travel route, selecting the vehicle to provide the transportation request based on the respective octane content of fuel stored by the available vehicles and the estimated engine load/the travel route, determining the target fuel octane content for the travel route, determining that none of the available vehicles is currently storing fuel having the target fuel octane content, selecting the vehicle based on a fuel level of the vehicle, and providing the refueling recommendation. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations by a human being. The examiner notes that the claimed steps could also fall into the mental processes grouping of abstract ideas since they could be mentally performed by a human being with the help of pen and paper.
With respect to claims 1 and 10, other than reciting “a processor,” nothing in the steps of determining the travel route, selecting the vehicle to provide the transportation request based on the respective octane content of fuel stored by the available vehicles and the estimated engine load/the travel route, determining the target fuel octane content for the travel route, determining that none of the available vehicles is currently storing fuel having the target fuel octane content, selecting the vehicle based on a fuel level of the vehicle, and providing the refueling recommendation precludes the idea from practically being performed by a human being. For example, if not for the “a processor” language, the claim encompasses a human being determining the travel route pertaining to the transportation request, selecting a vehicle to provide the transportation request based on the respective octane content of the available vehicles and the estimated engine load/the travel route, determining the target fuel octane content for the travel route, determining that none of the available vehicles is storing fuel having the target octane content, selecting the vehicle based on a fuel level of the vehicle, and providing the refueling recommendation.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a processor of a fleet management system which is a generic computer (see instant specification ¶ 55) that is simply employed as a tool to perform the determining and selecting steps of the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites steps of obtaining a transportation request and retrieving fuel information from a plurality of available vehicles pertaining to a respective relative fuel octane content of fuel stored be each of the available vehicles. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. Similarly, the recited step of sending instructions pertaining to the transportation request to a controller of the selected vehicle or to a user via an app is considered insignificant extra-solution activity, as it amounts to data output necessary for performing the abstract idea. These additional elements amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Claim 10 recites a processor which is a generic computer (see instant specification ¶ 55) that is simply employed as a tool to perform the determining, selecting, and providing steps of the abstract idea (see MPEP 2106.05(f)). Claim 10 also recites that the method includes steps of obtaining a transportation request and retrieving fuel information from a plurality of available vehicles participating in a vehicle-for-hire service pertaining to a relative fuel octane content of fuel stored by each of the available vehicles and a fuel level of each of the available vehicles. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. These additional steps amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1 and 10 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1 and 10 are not patent-eligible.
Regarding claims 2, 6-9, 11-16, and 21-23:
Dependent claims 2, 6-9, 11-16, and 21-23 only recite limitations further defining the organized human activity and recite additional limitations which could be performed by a human being (i.e., determining a target fuel octane content for the travel route based on the estimated engine load, determining an altitude increase and/or an estimate of vehicle speeds for the travel route, determining a cargo load for the travel route, and selecting the vehicle in response to the fuel level of the vehicle being below a threshold level) and data gathering (i.e., retrieving current and forecast weather and traffic conditions along the travel route) and data output (i.e., sending the refueling recommendation to a driver device executing the app or a customer device that submitted the transportation request, and sending the refueling recommendation to the controller of the vehicle). These limitations are considered steps of organizing human activity and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2, 6-9, 11-16, and 21-23 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al. (US 2011/0301997 A1), hereinafter Gale in view of Gabriel et al. (US 2016/0290265 A1), hereinafter Gabriel, and further in view of Laury et al. (US 2019/0228375 A1), hereinafter Laury.
Regarding claim 1:
		Gale discloses the following limitations:
“A method executable by a fleet management system, the method comprising: obtaining, at the fleet management system, a transportation request.” (See at least Gale ¶¶ 15-16, which disclose a “computer based system 100 for managing vehicles” in which a memory element is used for “storing request 110 from a first user regarding a first trip. The request includes starting point 112, destination 114, and timing, schedule, or itinerary, 116 for the trip.”)
“determining, via instructions stored in memory and executed by a processor of the fleet management system, a travel route pertaining to the transportation request.” (See at least Gale ¶ 37 and FIG. 1, which discloses that “The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.” Further, as illustrated in FIG. 1, the system 100 is run by a computer 102 containing a processor 106 and a memory.)
“retrieving, with the fleet management system, fuel information from a plurality of available vehicles pertaining to a respective relative fuel octane content of fuel stored by each of the available vehicles, the fuel information obtained from the plurality of available vehicles via a communication network.” (See at least Gale ¶¶ 3 and 21, which disclose that “It is known to manage a fleet of vehicles with respect to inventory, maintenance, tracking, fuel tracking and management, for example, using fuel islands and various types of transmit/receive technologies.” Further, the system “identifies which of vehicles 132 are compatible with requests 110 and 120 and selects vehicle 132A as the vehicle from among vehicles 132 with a highest respective value 139. That is, for a group of vehicles otherwise satisfying requests 110 and 120, specifically, specifications 137 and 138, the vehicle having the best performance with respect to the parameter is chosen. In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” The performance parameter being the “percentage of carbon in fuel” in combination with the teaching that the parameter can be “any parameter associated with performance or operation of a vehicle” teaches to use the “relative fuel octane content of fuel” as one of the parameters for selecting the vehicle as recited in the claim limitation.)
“selecting, via the instructions stored in memory and executed by the processor of the fleet management system, a vehicle from the plurality of available vehicles to provide the transportation request based on the respective relative fuel octane content of fuel stored by each of the available vehicles.” (See at least Gale ¶¶ 21, 38, and FIG. 1: “System 100 presents vehicle availability in such a manner as to favor vehicles that use less carbon intensive fuel types, as well as those that are more fuel efficient, for example, selecting vehicles according to parameters 140 and values 139,” where “In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” Further, as illustrated in FIG. 1, system 100 contains a memory and a processor 106 for implementing its functions.)
Note that while Gale does not explicitly list the “relative fuel octane content of fuel stored by each of the available vehicles” as a performance parameter that could be considered when selecting the vehicle, this feature is still taught by Gale, since Gale ¶ 21 discloses that the performance parameter which is considered when selecting a vehicle could be the “percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” The teaching to use the percentage of carbon in fuel and/or any other parameter associated with the performance or operation of the vehicle would have made it obvious to use the octane rating as the relevant performance parameter when selecting the vehicle. Octane is a type of carbon, and vehicle fuel is usually differentiated from one another based on the octane ratings of each type of fuel. Further, Gabriel demonstrates that the octane rating of gasoline is a parameter that has a significant impact on the performance and operation of the vehicle; see at least Gabriel ¶ 75 which discloses that “Engine spark timing may be at least partially dependent on fuel octane. In particular, higher octane fuels may allow for increased spark timing to increase engine torque and efficiency. Lower octane fuels may necessitate retarded spark timings to reduce the possibility of engine knock.”
The following limitations are not specifically disclosed by Gale, but are taught by Gabriel:
“determining… an estimated engine load for the travel route.” (See at least Gabriel ¶¶ 3 and 59, which disclose that a method involves “retrieving engine operating information from sensors; at a substantially same time, estimating cost per unit distance traveled via a vehicle for a higher octane fuel and a lower octane fuel based on the engine operating information.” Further, “For example, if a desired travel route is over a highway with a 70 miles per hour speed limit, zero grade, and having a length of 5 miles, method 500 may estimate that the vehicle will operate at an engine speed of X RPM, an engine torque of Y N-m, and a travel time of just over 7 minutes. The engine speed and torque estimates are based on a gear the vehicle's transmission is expected to operate in based on a transmission shift schedule and the vehicle speed limit for the travel route. The transmission shift schedule output is a transmission gear. The engine speed and torque are determined based on vehicle road load including grade, selected transmission gear, and vehicle speed.”)
making the selection “based on… the estimated engine load.” (See at least Gabriel ¶¶ 59-64: “Method 500 estimates an amount of high octane fuel that would be consumed by the vehicle based on the estimated engine speeds, engine torques, and time operating at the speeds and torque for the known travel route… At 528, method 500 displays cost estimates per unit distance (e.g., $0.09 per mile driven for higher octane fuel and $0.12 per mile driven for lower octane fuel) for operating the vehicle over the travel route with the lower and higher octane fuels… In some examples, method 500 may also select a fuel to operate the vehicle with based on cost estimates to operate the vehicle with higher or lower octane fuel and whether or not knock is estimate to occur over the travel route when the vehicle is operated with higher and lower octane fuels.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale by considering the estimated engine load for the travel route when selected the desired fuel octane content as taught by Gabriel, because with this modification, the method can limit knock and minimize fuel costs over the travel route. (See at least Gabriel ¶ 64.)
Gale in combination with Gabriel does not specifically disclose “sending, with the fleet management system and over the communication network, instructions pertaining to the transportation request to a controller of the selected vehicle or to a user via an app.” However, Laury does teach this limitation. (See at least Laury ¶ 36: “The delivery management system 100 can operate and control the autonomous delivery vehicles 120 to complete or implement the delivery tasks. For example, the delivery management system 100 can communicate the delivery mission and/or the delivery route 216 to the vehicle selected for the mission… In some embodiments, the delivery management system 100 can include the self-operating mechanism or a portion thereof that controls the selected vehicle to traverse the delivery route 216.” This reads on sending instructions to a controller of the selected vehicle as claimed.)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, “sending, with the fleet management system and over the communication network, instructions pertaining to the transportation request to a controller of the selected vehicle or to a user via an app” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “controller of the selected vehicle” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale in combination with Gabriel by sending instructions about the transportation request to a controller of the vehicle as taught by Laury, because when considering challenges such as the need to fulfill a high volume of requests and the need to respond to the requests in a frequent, timely, and secure manner, the method with this modification “can utilize autonomous vehicles and associated systems that aim to utilize the unit level autonomous capabilities of self-driving vehicles and fleet level autonomous mission control to help alleviate many of these challenges.” (See at least Laury ¶ 123.)
Regarding claim 2:
Gale in combination with Gabriel and Laury discloses the “method of claim 1,” and Gale further discloses “determining, via the instructions stored in memory and executed by the processor of the fleet management system, a target fuel octane content for the travel route” and “wherein selecting the vehicle is based on the target fuel octane content.” (See at least Gale ¶¶ 21, 38, and FIG. 1: “System 100 presents vehicle availability in such a manner as to favor vehicles that use less carbon intensive fuel types.” Further, these paragraphs disclose that the performance parameter which is considered when selecting a vehicle could be the “percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” Further, as illustrated in FIG. 1, system 100 contains a memory and a processor 106 for implementing its functions. The teaching to use the percentage of carbon in fuel and/or any other parameter associated with the performance or operation of the vehicle would have made it obvious to use the octane rating as the relevant performance parameter when selecting the vehicle, as was explained regarding claim 1 above.)
The following limitations are not specifically disclosed by Gale, but are taught by Gabriel:
“wherein the relative fuel octane content is one of a high octane content, a medium octane content, and a low octane content.” (See at least Gabriel ¶ 16: “External fuel pump 110 may transmit fuel cost and available fuel types (e.g., available fuel octanes, such as 87 octane, 89 octane, and 92 octane) to vehicle 100.”)
“the method further comprising determining, via the instructions stored in memory and executed by the processor… a target fuel octane content for the travel route based on the estimated engine load.” (See at least Gabriel ¶¶ 59-64: “Method 500 estimates an amount of high octane fuel that would be consumed by the vehicle based on the estimated engine speeds, engine torques, and time operating at the speeds and torque for the known travel route… At 528, method 500 displays cost estimates per unit distance (e.g., $0.09 per mile driven for higher octane fuel and $0.12 per mile driven for lower octane fuel) for operating the vehicle over the travel route with the lower and higher octane fuels… In some examples, method 500 may also select a fuel to operate the vehicle with based on cost estimates to operate the vehicle with higher or lower octane fuel and whether or not knock is estimate to occur over the travel route when the vehicle is operated with higher and lower octane fuels.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale in combination with Laury by classifying the relative fuel octane content as one of three ranges of contents as taught by Gabriel, because this modification is considered to be combining prior art elements according to known methods to yield predictable results.
Regarding claim 7:
Gale in combination with Gabriel and Laury discloses the “method of claim 1,” and Gale further discloses the following limitations:
“determining a cargo load for the travel route based on the transportation request, where the cargo load includes one or more of a number of occupants, an estimated weight of luggage, and an estimated weight of a trailer.” (See at least Gale ¶¶ 23 and 29, which disclose that a “processor determines available passenger capacity 156 for vehicle 132A accounting for occupancy by the first user,” and that “The processor is then able to calculate benefits accruing from the combining of requests, for example, increasing the number of occupants in a vehicle traveling between a point of origin and a destination and reducing the number of single-occupancy vehicles traveling between the point of origin and the destination.” This reads on determining the cargo load based on a number of occupants as recited in the claim limitation.)
“and wherein selecting the vehicle is further based on the cargo load.” (See at least Gale ¶¶ 23 and 29, which disclose that “The processor assigns respective single vehicle 132C, from the plurality of vehicles 132, to each combined request. The processor is then able to calculate benefits accruing from the combining of requests, for example, increasing the number of occupants in a vehicle traveling between a point of origin and a destination and reducing the number of single-occupancy vehicles traveling between the point of origin and the destination.”)
Note that under the BRI of claim 7, consistent with the specification, the cargo load including “one or more of a number of occupants, an estimated weight of luggage, and an estimated weight of a trailer” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “number of occupants” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 8:
Gale in combination with Gabriel and Laury discloses the “method of claim 1,” and Laury further discloses the following limitations:
“wherein the fuel information further includes a fuel level of the fuel stored by each of the available vehicles.” (See at least Laury ¶ 53, which discloses that a “autonomous delivery vehicle 302 can send information (not shown) back to the delivery management system 100 to update the status of the autonomous delivery vehicle 302, such as by sending current available range or remaining amount of fuel, the vehicle current location 214, status of the cargo system 306.”)
“and wherein selecting the vehicle is further based on the fuel level.” (See at least Laury ¶ 97, which discloses to “select the vehicle based on its remaining available range, fuel level, loading capacity, or a combination thereof.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale in combination with Gabriel by selecting the vehicle for a route based on the remaining fuel level of the available vehicles as taught by Laury, because Laury discloses that considering factors like this can help to optimize the vehicle assignments and lower the associated cost for each assignment. (See at least Laury ¶ 76.)
Regarding claim 10:
Gale discloses the following limitations:
“A method for a fleet management system, the method comprising: obtaining, with the fleet management system, a transportation request.” (See at least Gale ¶¶ 15-16, which disclose a “computer based system 100 for managing vehicles” in which a memory element is used for “storing request 110 from a first user regarding a first trip. The request includes starting point 112, destination 114, and timing, schedule, or itinerary, 116 for the trip.”)
“determining, by a processor executing instructions stored in memory of the fleet management system, a travel route pertaining to the transportation request.” (See at least Gale ¶ 37 and FIG. 1, which discloses that “The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.” Further, as illustrated in FIG. 1, the system 100 is run by a computer 102 containing a processor 106 and a memory.)
“retrieving, with the fleet management system, fuel information from a plurality of available vehicles participating in a vehicle-for-hire service pertaining to a respective fuel octane content of fuel stored by each of the available vehicles and a fuel level of each of the available vehicles, the fuel information obtained from the plurality of available vehicles via a communication network.” (See at least Gale ¶¶ 3 and 21, which disclose that “It is known to manage a fleet of vehicles with respect to inventory, maintenance, tracking, fuel tracking and management, for example, using fuel islands and various types of transmit/receive technologies.” Further, the system “identifies which of vehicles 132 are compatible with requests 110 and 120 and selects vehicle 132A as the vehicle from among vehicles 132 with a highest respective value 139. That is, for a group of vehicles otherwise satisfying requests 110 and 120, specifically, specifications 137 and 138, the vehicle having the best performance with respect to the parameter is chosen. In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” The performance parameter being the “percentage of carbon in fuel” in combination with the teaching that the parameter can be “any parameter associated with performance or operation of a vehicle” teaches to use the “relative fuel octane content of fuel” as one of the parameters for selecting the vehicle as recited in the claim limitation.)
“selecting, with the processor executing the instructions, a vehicle from the plurality of available vehicles to provide the transportation request based on the respective relative fuel octane content of fuel stored by each of the available vehicles and the travel route.” (See at least Gale ¶¶ 21, 38, and FIG. 1: “In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” These sections also disclose that “System 100 enables an employee or worker to identify personalized potential ride matches with currently scheduled vehicle trips traveling along the same route corridor on the same schedule, for example, matching requests 110 and 120… System 100 presents vehicle availability in such a manner as to favor vehicles that use less carbon intensive fuel types, as well as those that are more fuel efficient, for example, selecting vehicles according to parameters 140 and values 139.” Further, as illustrated in FIG. 1, system 100 contains a memory and a processor 106 for implementing its functions.)
“determining that none of the plurality of available vehicles is currently storing fuel having the target fuel octane content based on the retrieved respective relative fuel octane content of fuel stored by each of the available vehicles, and in response, selecting the vehicle based on” a parameter. (See at least Gale ¶¶ 21 and 27: “In one embodiment, the processor calculates that no vehicle 132 is compatible with requests 110 and 120. The processor selects vehicle 132B compatible with request 120 and having a highest value 139,” where the value 139 corresponds to a performance parameter 140, where “performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.”)
Note that while Gale does not explicitly list the “relative fuel octane content of fuel stored by each of the available vehicles” as a performance parameter that could be considered when selecting the vehicle, this feature is still taught by Gale, since Gale ¶ 21 discloses that the performance parameter which is considered when selecting a vehicle could be the “percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” The teaching to use the percentage of carbon in fuel and/or any other parameter associated with the performance/operation of the vehicle would have made it obvious to use the octane rating as the relevant performance parameter when selecting the vehicle. Octane is a type of carbon, and vehicle fuel is usually differentiated from one another based on the octane ratings of each type of fuel. Further, Gabriel demonstrates that the octane rating of gasoline is a parameter that has a significant impact on the performance and operation of the vehicle; see at least Gabriel ¶ 75 which discloses that “Engine spark timing may be at least partially dependent on fuel octane. In particular, higher octane fuels may allow for increased spark timing to increase engine torque and efficiency. Lower octane fuels may necessitate retarded spark timings to reduce the possibility of engine knock.”
The following limitations are not explicitly disclosed by Gale, but are taught by Gabriel:
the method “including determining a target fuel octane content for the travel route.” (See at least Gabriel ¶ 64: “In some examples, method 500 may also select a fuel to operate the vehicle with based on cost estimates to operate the vehicle with higher or lower octane fuel and whether or not knock is estimate to occur over the travel route when the vehicle is operated with higher and lower octane fuels. For example, if knock indication bits for the vehicle operating with higher and lower octane fuels contain values of zero, and cost of operating the vehicle with lower octane fuel per unit distance traveled is lower, method 500 selects the vehicle to operate with lower octane fuel.”)
“where the refueling recommendation includes a fuel type and a fuel fill amount.” (See at least Gabriel ¶¶ 60-64: “Thus, for selected engine speeds and torques, the table or function outputs a rate the engine consumes the higher octane fuel. The table output is multiplied by the amount of time the engine operates at the selected engine speeds and torques to determine an amount of fuel consumed. If the engine speed and torque vary over the driving route, fuel consumed over a number of smaller time intervals is summed to determine the amount of fuel the vehicle and engine is estimated to consume.” Further, “In some examples, method 500 may also select a fuel to operate the vehicle with based on cost estimates to operate the vehicle with higher or lower octane fuel and whether or not knock is estimate to occur over the travel route when the vehicle is operated with higher and lower octane fuels… The fuel selection may be transmitted to a fuel filling station and/or pump via radio frequency so that the fuel filling station pumps low octane fuel to the vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale by selecting the desired octane content based on the travel route as taught by Gabriel, because this modification can be used to limit knock and minimize fuel costs. (See at least Gabriel ¶ 64.)
The limitations listed below are not specifically disclosed by Gale in combination with Gabriel, but are taught by Laury:
“selecting the vehicle based on a fuel level of the vehicle.” (See at least Laury ¶ 97: “In some embodiments, the delivery management system 100 can select the vehicle based on its remaining available range, fuel level, loading capacity, or a combination thereof.”)
“providing, with the fleet management system, instructions pertaining to the transportation request and a refueling recommendation for the vehicle to a controller of the vehicle or to a user via an app.” (See at least Laury ¶¶ 36 and 114: “The delivery management system 100 can operate and control the autonomous delivery vehicles 120 to complete or implement the delivery tasks. For example, the delivery management system 100 can communicate the delivery mission and/or the delivery route 216 to the vehicle selected for the mission… In some embodiments, the delivery management system 100 can include the self-operating mechanism or a portion thereof that controls the selected vehicle to traverse the delivery route 216.” Further, “the deliver management system 100 can calculate a new route (e.g., a new instance of the delivery route 216) going from the final stop location to the next location (e.g., the next pickup location or the next delivery location). In some instances, the delivery management system 100 can generate the new trip for returning the vehicle to the assigned location, such as to recharge/refuel.” This reads on sending instructions and a refueling recommendation to a controller of the selected vehicle as claimed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale in combination with Gabriel by sending instructions about the transportation request and a refueling recommendation to a controller of the vehicle as taught by Laury, because when considering challenges such as the need to fulfill a high volume of requests and the need to respond to the requests in a frequent, timely, and secure manner, the method with this modification “can utilize autonomous vehicles and associated systems that aim to utilize the unit level autonomous capabilities of self-driving vehicles and fleet level autonomous mission control to help alleviate many of these challenges.” (See at least Laury ¶ 123.) Further, it would have been obvious to select the vehicle based on the remaining fuel level as taught by Laury, because this factor can be used to optimize the associated score/cost of operating each of the potentially selected vehicles. (See at least Laury ¶ 40.)
Regarding claim 11:
Gale in combination with Gabriel and Laury discloses the “method of claim 10,” and Gale further discloses the following limitations:
“wherein the transportation request includes a starting location and an ending location.” (See at least Gale ¶ 6, which discloses the “the first request including a first starting point, a first destination, and a first schedule for the first trip.”)
“and wherein the transportation request that includes selection of a green option indicating a preference for reduced emissions.” (See at least Gale ¶¶ 21, 37-38, and 50, which disclose that “The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.” These paragraphs also disclose that “The fleet manager can control what categories of vehicle are maintained by the system--and thus what ‘types’ of vehicles users can request (e.g., ‘Hybrid,’ ‘Sedan,’ ‘SUV,’ etc.).” Further, “System 100 presents vehicle availability in such a manner as to favor vehicles that use less carbon intensive fuel types, as well as those that are more fuel efficient.”)
“wherein the travel route is determined based on the starting location and the ending location.” (See at least Gale ¶ 37, which disclose that “System 100 provides unique work trip matching and optimization tools. For example, in one embodiment, system 100 uses Web-based technology to provide a dynamic work trip matching tool that provide opportunities for workers to identify vehicles traveling along their proposed trip corridor that match their route, schedules, and preferences. The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.”)
“and further wherein the travel route is matched with a vehicle with a fuel type that is in line with the customer preference for fuel economy.” (See at least Gale ¶¶ 37 and 50, which disclose that “The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.” These paragraphs also disclose that “The fleet manager can control what categories of vehicle are maintained by the system--and thus what ‘types’ of vehicles users can request (e.g., ‘Hybrid,’ ‘Sedan,’ ‘SUV,’ etc.).”)
Gale does not specifically disclose “where the fuel type and fuel fill amount are based on the travel route.” However, Gabriel does teach this limitation. (See at least Gabriel ¶¶ 60-64: “Thus, for selected engine speeds and torques, the table or function outputs a rate the engine consumes the higher octane fuel. The table output is multiplied by the amount of time the engine operates at the selected engine speeds and torques to determine an amount of fuel consumed. If the engine speed and torque vary over the driving route, fuel consumed over a number of smaller time intervals is summed to determine the amount of fuel the vehicle and engine is estimated to consume.” Further, “In some examples, method 500 may also select a fuel to operate the vehicle with based on cost estimates to operate the vehicle with higher or lower octane fuel and whether or not knock is estimate to occur over the travel route when the vehicle is operated with higher and lower octane fuels… The fuel selection may be transmitted to a fuel filling station and/or pump via radio frequency so that the fuel filling station pumps low octane fuel to the vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale in combination with Laury by determining the recommended fuel type and fuel fill amount based on the travel route as taught by Gabriel, because this modification can be used to limit knock and minimize fuel costs. (See at least Gabriel ¶ 64.)
Regarding claim 12:
Gale in combination with Gabriel and Laury discloses the “method of claim 11,” and Gabriel further discloses “wherein the fuel type and the fuel fill amount are further a function of one or more of a vehicle speed, a number of occupants, a cargo load, an amount of an altitude increase corresponding to the travel route and current and forecast weather conditions and traffic conditions corresponding to the travel route.” (See at least Gabriel ¶¶ 4-5: “The amounts of higher and lower octane fuel estimated consumed is multiplied by the cost per unit volume of fuel (e.g., $4.00/gallon) to provide the estimated cost of fuel consumed to travel the route. The estimated cost of higher and lower octane fuel consumed to travel the route is divided by the distance of the travel route to determine fuel costs per unit travel distance for lower and higher octane fuels. The estimated fuel cost to operate the vehicle over the travel route for the higher and lower octane fuel may be displayed to a driver or used as a basis for a vehicle controller to select a fuel from a fuel pump,” where “the approach may take present weather and future weather into consideration when determining cost to operate the vehicle with higher and lower octane fuels.”)
Note that under the BRI of claim 12, consistent with the specification, the fuel type and fuel fill amount being “a function of one or more of a vehicle speed, a number of occupants, a cargo load, an amount of an altitude increase corresponding to the travel route and current and forecast weather conditions and traffic conditions corresponding to the travel route” is treated as an alternative limitation. The applicant has elected to use “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “current and forecast weather conditions” have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale in combination with Laury by determining the fuel type and fuel fill amount based on the current and forecast weather conditions as taught by Gabriel, because weather conditions such as the “present and expected humidity levels along with present and expected barometric pressures” and “present and expected hourly temperatures” can have an impact on “the engine brake specific fuel consumption” and therefore may impact the cost to operate the vehicle with each type of octane fuel. (See at least Gabriel ¶¶ 43 and 67.)
	Regarding claim 13:
Gale in combination with Gabriel and Laury discloses the “method of claim 11,” and Gale further discloses “wherein the vehicle-for-hire service is a ride-sharing service or a ride-hailing service.” (See at least Gale ¶ 72, which discloses that the “system 100 reduces fleet vehicle and employee-owned vehicle work travel through providing an innovative, easy-to-use tool to workers for registering their trip and finding rideshare opportunities to meetings/business trips.”)
Gale does not specifically disclose “wherein providing the refueling recommendation for the vehicle to the controller of the vehicle or to the user via the app includes sending the refueling recommendation to a driver device executing the app and used by the user, where the user is a driver of the vehicle.” However, Gabriel does teach this limitation. (See at least Gabriel ¶ 51 and FIGS. 2A-2B reproduced below: “In one example, the costs are displayed on an information display 202 as shown in FIGS. 2 and 6. The displayed information allows a driver to make an informed decision as to whether to select higher octane fuel or lower octane fuel.”)

    PNG
    media_image1.png
    728
    452
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    645
    706
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale in combination with Laury by sending the refueling recommendation to a display device used by the driver as taught by Gabriel, because “The displayed information allows a driver to make an informed decision as to whether to select higher octane fuel or lower octane fuel.” (See at least Gabriel ¶ 51.)
Regarding claim 14:
Gale in combination with Gabriel and Laury discloses the “method of claim 13,” and Gale further discloses “wherein the vehicle-for-hire service is the ride-sharing service or the ride-hailing service.” (See at least Gale ¶ 72, which discloses that the “system 100 reduces fleet vehicle and employee-owned vehicle work travel through providing an innovative, easy-to-use tool to workers for registering their trip and finding rideshare opportunities to meetings/business trips.”)
Gale in combination with Gabriel does not specifically disclose “where the vehicle is autonomously operated in the absence of the driver; and wherein providing the refueling recommendation for the vehicle to the controller of the vehicle or to the user via the app includes sending the refueling recommendation to the controller of the vehicle.” However, Laury does teach these limitations. (See at least Laury ¶¶ 36 and 114: “The delivery management system 100 can operate and control the autonomous delivery vehicles 120 to complete or implement the delivery tasks. For example, the delivery management system 100 can communicate the delivery mission and/or the delivery route 216 to the vehicle selected for the mission… In some embodiments, the delivery management system 100 can include the self-operating mechanism or a portion thereof that controls the selected vehicle to traverse the delivery route 216.” Further, “In some instances, the delivery management system 100 can generate the new trip for returning the vehicle to the assigned location, such as to recharge/refuel or to wait for next available order.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel purchase planning method disclosed by Gale in combination with Gabriel by using an autonomously operated vehicle and sending the instructions to a controller of the vehicle as taught by Laury, because when considering challenges such as the need to fulfill a high volume of requests and the need to respond to the requests in a frequent, timely, and secure manner, the method with this modification “can utilize autonomous vehicles and associated systems that aim to utilize the unit level autonomous capabilities of self-driving vehicles and fleet level autonomous mission control to help alleviate many of these challenges.” (See at least Laury ¶ 123.)
Regarding claim 15:
Gale in combination with Gabriel and Laury discloses the “method of claim 11,” and Gale further discloses “wherein the vehicle-for-hire service is a vehicle-sharing service.” (See at least Gale ¶ 72, which discloses that the “system 100 reduces fleet vehicle and employee-owned vehicle work travel through providing an innovative, easy-to-use tool to workers for registering their trip and finding rideshare opportunities to meetings/business trips.”)
Gale does not specifically disclose “wherein providing the refueling recommendation further comprises sending the refueling recommendation to the user via the app executing on a customer device used by the user, wherein the user is a customer that submitted the transportation request.” However, Gabriel does teach this limitation. (See at least Gabriel ¶¶ 44, 63, and FIG. 5: “At 506, method 500 judges if the vehicle destination is known. The vehicle destination may be known if a driver inputs a vehicle destination.” Further, “At 528, method 500 displays cost estimates per unit distance (e.g., $0.09 per mile driven for higher octane fuel and $0.12 per mile driven for lower octane fuel) for operating the vehicle over the travel route with the lower and higher octane fuels. In one example, the costs are displayed on an information display 202 as shown in FIGS. 2 and 6. The displayed information allows a driver to make an informed decision as to whether to select higher octane fuel or lower octane fuel.” The driver who inputs the destination and is presented with the refueling information reads on the recited user who “is a customer that submitted the transportation request.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale in combination with Laury by sending the refueling recommendation to a display device used by the driver as taught by Gabriel, because “The displayed information allows a driver to make an informed decision as to whether to select higher octane fuel or lower octane fuel.” (See at least Gabriel ¶ 51.)
Regarding claim 21:
Gale in combination with Gabriel and Laury discloses the “method of claim 2,” and Gale in combination with Gabriel further discloses “wherein the selected vehicle is determined to be storing fuel having the high octane content.” (See at least Gale ¶¶ 21 and 38: “System 100 presents vehicle availability in such a manner as to favor vehicles that use less carbon intensive fuel types, as well as those that are more fuel efficient, for example, selecting vehicles according to parameters 140 and values 139,” where “In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle. It should be understood that any parameter associated with performance or operation of a vehicle can be used as parameter 140.” As explained regarding claim 1 above, the teaching to use the percentage of carbon in fuel and/or any other parameter associated with the performance or operation of the vehicle would have made it obvious to use the octane rating as the relevant performance parameter when selecting the vehicle. Further, Gabriel ¶ 15 teaches to choose to use a fuel with a higher octane content in some circumstances.)
The following limitations are not specifically disclosed by Gale, but are taught by Gabriel: 
“wherein the estimated engine load includes an engine load above a first threshold.” (See at least Gabriel ¶ 49: “In addition, in some examples, method 500 may estimate if the engine is expected to knock over the travel route when operated on lower and higher octane fuels. In one example, a table or function describing possibility of engine knock when operating the engine with higher octane fuel is indexed via engine speeds, engine torques, and amount of times operating at the engine speeds and torques. The table or function outputs a value of one if engine knock is expected and a value of zero if engine knock is not expected.” A value of one for the travel route based on expected engine knock reads on “an engine load above a first threshold,” as the expectation of engine knock is based on “engine speed, engine torque, amount of time operating at the engine speeds and torques.”)
“wherein the target fuel octane content includes the high octane content.” (See at least Gabriel ¶ 15: “The following description relates to systems and methods for presenting options and selecting a fuel having a higher or lower octane based on past or future vehicle travel route.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale in combination with Laury by determining whether engine knock is expected to occur over the travel route and determining whether fuel with a high octane content should be used as taught by Gabriel, because “Higher octane fuels tend to be more knock resistant than lower octane fuels,” and because “Knock may cause engine degradation and is often discouraged at higher intensity levels.” (See at least Gabriel ¶ 2.)
Regarding claim 22:
Gale in combination with Gabriel and Laury discloses the “method of claim 10,” and Gale further discloses “wherein selecting the vehicle is further based on a type of vehicle appropriate for the transportation request.” (See at least Gale ¶ 25, which discloses that “each request includes respective specifications 137… In one embodiment, processor determines if respective specifications 137 and 138 can be satisfied by respective vehicles from among plurality of vehicles 132. If the respective requests are compatible, the processor assigns respective vehicles 132 and displays respective notifications 136, for example, using the GUI, regarding the compatibility of the respective requests and the assignment of respective vehicles.”)
	Regarding claim 23:
Gale in combination with Gabriel and Laury discloses the “method of claim 10,” and Laury further discloses “wherein selecting the vehicle is further based on a proximity of the vehicle with respect to the transportation request.” (See at least Laury ¶ 31: “The delivery management system 100 can select a vehicle based on a vehicle current location 214 relative to the pickup location corresponding to the requested payload 106. For example, the delivery management system 100 can select the autonomous delivery vehicle that is closest to the pickup location.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale in combination with Gabriel by selecting the vehicles based on their proximity to the requests as taught by Laury, because this modification can be used for optimizing the timing and travel distances corresponding to the transportation request. (See at least Laury ¶¶ 21 and 34.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gale in combination with Gabriel and Laury as applied to claim 1 above, and further in view of Mason et al. (US 2011/0238457 A1), hereinafter Mason.
	Regarding claim 6:
Gale in combination with Gabriel and Laury discloses the “method of claim 1,” and Gabriel further discloses “wherein determining the travel route further comprises determining one or more of an altitude increase for the travel route and an estimate of vehicle speeds for the travel route.” (See at least Gabriel ¶ 59: “For example, if a desired travel route is over a highway with a 70 miles per hour speed limit, zero grade, and having a length of 5 miles, method 500 may estimate that the vehicle will operate at an engine speed of X RPM, an engine torque of Y N-m, and a travel time of just over 7 minutes. The engine speed and torque estimates are based on a gear the vehicle's transmission is expected to operate in based on a transmission shift schedule and the vehicle speed limit for the travel route. The transmission shift schedule output is a transmission gear. The engine speed and torque are determined based on vehicle road load including grade, selected transmission gear, and vehicle speed.” Therefore, Gabriel teaches determining an estimate of vehicle speeds for the travel route.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gale by estimating the vehicle speed for the travel route as taught by Gabriel, because the vehicle speed can be used to determine the engine speed and torque, which are used to determine the desired fuel octane content. (See at least Gabriel ¶¶ 59-64.)
The limitation “wherein determining the travel route further comprises determining one or more of an altitude increase for the travel route and an estimate of vehicle speeds for the travel route” is also taught by Mason. (See at least Mason ¶¶ 67-71 and FIG. 6, which disclose that “determining elevation change can be performed by plotting the routes in a manner that includes the elevation changes and then integrating under the curve to identify the total area under the curve. This calculation can then be used to identify routes with the lowest elevation changes.” Therefore, Mason teaches determining an altitude increase for the travel route.)
The limitation “wherein selecting the vehicle is based on one or more of the altitude increase and the estimate of vehicle speeds” is not specifically disclosed by the combination of Gale, Gabriel, and Laury. However, Mason does teach this limitation. (See at least Mason ¶ 61, which discloses that “information regarding elevation changes can influence the type of vehicle selected for a particular route.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale in combination with Gabriel and Laury by selecting vehicles based on the elevation changes associated the route as taught by Mason, because Mason discloses that with this modification, “a hybrid or electric vehicle may be selected for a route with many elevation changes based on its energy regeneration capabilities.” (See at least Mason ¶ 61.)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gale in combination with Gabriel and Laury as applied to claim 1 above, and further in view of Yuzawa et al. (US 2020/0117217 A1), hereinafter Yuzawa.
	Regarding claim 9:
Gale in combination with Gabriel and Laury discloses the “method of claim 1,” and Gale further discloses “wherein selecting the vehicle is further based on a type of vehicle appropriate for the transportation request.” (See at least Gale ¶ 25, which discloses that “each request includes respective specifications 137… In one embodiment, processor determines if respective specifications 137 and 138 can be satisfied by respective vehicles from among plurality of vehicles 132. If the respective requests are compatible, the processor assigns respective vehicles 132 and displays respective notifications 136, for example, using the GUI, regarding the compatibility of the respective requests and the assignment of respective vehicles.”)
Laury further discloses “wherein selecting the vehicle is further based on a proximity of the vehicle with respect to the transportation request.” (See at least Laury ¶ 31: “The delivery management system 100 can select a vehicle based on a vehicle current location 214 relative to the pickup location corresponding to the requested payload 106. For example, the delivery management system 100 can select the autonomous delivery vehicle that is closest to the pickup location.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale in combination with Gabriel by selecting the vehicles based on their proximity to the requests as taught by Laury, because this modification can be used for optimizing the timing and travel distances corresponding to the transportation request. (See at least Laury ¶¶ 21 and 34.)
Gale in combination with Gabriel and Laury does not specifically disclose “wherein determining the travel route further comprises retrieving current and forecast weather and traffic conditions along the travel route; and wherein selecting the vehicle is further based on the current and forecast weather and traffic conditions.” However, Yuzawa does teach these limitations. (See at least Yuzawa ¶¶ 11, 56, 61, and FIG. 3, which disclose that “The delivery system may further comprise a mobile body selecting means that selects either a vehicle or a flying body as the second mobile body, according to at least one of content of the item, traffic conditions of a road, and weather conditions.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale in combination with Gabriel and Laury by selecting a vehicle based on the determined weather and traffic conditions along the route as taught by Yuzawa, because Yuzawa discloses that “By considering how the degree of difficulty of the delivery changes according to the content of the item, the traffic conditions of the roads, or the weather conditions, it is possible to use a type of mobile body suitable for the situation.” (See at least Yuzawa ¶ 11.)
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. (US 2011/0137470 A1), hereinafter Surnilla, in view of Donnelly et al. (US 2011/0288738 A1), hereinafter Donnelly.
Regarding claim 17:
		Surnilla discloses the following limitations:
“A system for a vehicle, comprising: a fuel tank; an onboard navigation system.” (See at least Surnilla ¶¶ 7 and 42, which disclose that “a vehicle may include a dual fuel system with a first fuel tank storing a first fuel and a second fuel tank holding a second, different, fuel.” These paragraphs also disclose “receiving navigational inputs from a vehicle positioning device (such as a GPS device).”)
“and a controller with computer readable instructions stored on non-transitory memory that when executed, cause the controller to: in response to a request to refuel the fuel tank, infer an upcoming travel change based at least in part via communication with the onboard navigation system.” (See at least Surnilla ¶¶ 7, 33, 47, and 58, which disclose that the invention is carried out with an engine controller, and that “the described acts may graphically represent code to be programmed into the computer readable storage medium in the engine control system.” These paragraphs also disclose that the “engine controller 12 may suggest and display one or more fueling profiles for the engine's fuel system in response to a fuel level in one or more of the fuel tanks falling below a threshold and/or in response to an operator refueling request… The displayed fueling profiles may be based on predicted future environmental conditions of a vehicle trip plan. The fueling profiles may be further based on vehicle and engine operating conditions, prevalent environmental conditions, other predicted conditions (such as drive aggressiveness, road grade, trailer or other load during the vehicle trip plan), navigational inputs (such as from a vehicle positioning device 234).” Further, “Adjusting the fueling profile based on the other predicted conditions may include, for example, increasing a usage rate of the ethanol fuel as the driver aggressiveness increases, the road grade increases, or the trailer or other load increases.”)
“and provide a recommendation to fill the fuel tank at a first refueling event with a first fuel to a first level… and then to fill the fuel tank at a second, later refueling event with a second fuel to a second fill level...” (See at least Surnilla ¶¶ 33 and 54, which disclose that “Based on the predicted environmental conditions, and further based on the operator's preference for increased vehicle performance, one or more fueling profiles 408 may be displayed… For example, in anticipation of a higher likelihood of knock in the high altitude, low humidity, and hot conditions predicted for future trip plan 401, and based on the knock-mitigating properties of E85, a higher rate of E85 usage may be predicted. Accordingly, fueling profile 408 may suggest refueling a higher amount of E85 and a lower amount of gasoline (relative to environmental conditions of higher humidity, lower temperature, or lower altitude, as shown in embodiment 450), such as 10 gallons of gasoline and 4 gallons of E85.” In this example, filling a tank with 10 gallons of gasoline would read on the recited “first refueling event,” and then filling a tank with 4 gallons of E85 would read on the recited “second, later refueling event.”)
While Surnilla discloses to increase or decrease a usage rate of the different fuels based on a change in the travel conditions, Surnilla does not specifically disclose to solely use the first fuel prior to the travel change and use the second fuel after the travel change. However, Donnelly does teach this limitation. (See at least Donnelly ¶¶ 138 and 181, which disclose that an on-board “Computer 1210 also has the ability to select from any one of a number of fuels 1207a through 1207n carried on-board the vehicle and to switch the vehicle's engine 1209 to operate on a selected fuel. The selection of the fuel or fuel mixture is determined by the particular fuel strategy, which can depend on a number of factors, including desired emission characteristics (which can be dependent on the physical location of the vehicle 1206), fuel availability (on board the vehicle and/or in spatial proximity to the vehicle), fuel cost and/or fuel consumption, and the like.”)
Note that while Surnilla discloses the use of two fuel tanks, Surnilla also suggests that each fuel tank can be used in the way described in the claim; see at least Surnilla ¶¶ 8 and 26, which disclose that “the displayed fueling profiles may include details such as fuel type, a fuel ratio between the fuels to be received (such as, a ratio between fuel volumes added in each tank), fuel octane content of the received fuels, etc.” and that for a fuel system with two fuel tanks, “fuel system 20 may be configured to receive a blended liquid fuel and substantially separate two or more different types of liquid fuels from the blended liquid fuel into the fuel storage tanks,” which demonstrates that each tank could be used to hold more than one type of fuel. Further, Donnelly teaches that one fuel tank can be used for holding the two different types of fuel; see at least Donnelly ¶ 154, which discloses that “For example, fuel tank 513 may contain 100 to 200 gallons of liquid fuels such as diesel or gasoline or a mixture of both.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle refueling system disclosed by Surnilla by creating a fueling strategy that allows for changing the fuel based on factors such as desired emission characteristics associated with the travel route as taught by Donnelly, because this modification allows “for implementing a fueling strategy that both optimizes fuel consumption, guides the selection of fuel based upon location, cost and emissions and allows the transition from one fuel to another to appear substantially seamless to the truck driver.” (See at least Donnelly ¶ 12.)
	Regarding claim 18:
Surnilla in combination with Donnelly discloses the “system of claim 17,” and Surnilla further discloses the following limitations: 
“further comprising: a software application for communicating a travel plan to the controller.” (See at least Surnilla ¶ 53, which discloses that “A controller may be configured to receive details of a vehicle future trip plan 401 (such as a trip planned immediately after refueling) from a vehicle positioning device, such as a GPS, on-board the vehicle.”)
“and wherein the controller stores further instructions to infer the upcoming travel change based on the travel plan in conjunction with information retrieved from the onboard navigation system.” (See at least Surnilla ¶¶ 33, 42, and 47, which disclose that the “engine controller 12 may suggest and display one or more fueling profiles for the engine's fuel system in response to a fuel level in one or more of the fuel tanks falling below a threshold and/or in response to an operator refueling request… The displayed fueling profiles may be based on predicted future environmental conditions of a vehicle trip plan. The fueling profiles may be further based on vehicle and engine operating conditions, prevalent environmental conditions, other predicted conditions (such as drive aggressiveness, road grade, trailer or other load during the vehicle trip plan), navigational inputs (such as from a vehicle positioning device 234).” Further, “Receiving a vehicle trip plan may include, for example, receiving navigational inputs from a vehicle positioning device (such as a GPS device) including a current position of the vehicle, recent direction of travel, environmental information pertaining to the current and expected position of the vehicle, information pertaining to terrain, grade, altitude, and expected traffic, real-time traffic information, alternate routes available in case of congestion, etc.” “Adjusting the fueling profile based on the other predicted conditions may include, for example, increasing a usage rate of the ethanol fuel as the driver aggressiveness increases, the road grade increases, or the trailer or other load increases.”)
“and wherein the first fuel is different than the second fuel.” (See at least Surnilla ¶ 18: “The second fuel may be different from the first fuel.”)
	Regarding claim 19:
Surnilla in combination with Donnelly discloses the “system of claim 17,” and Surnilla further discloses the following limitations:
the system “further comprising: a route-learning module that operates in conjunction with the onboard navigation system; wherein the controller stores further instructions for inferring the upcoming travel change based on a predicted or inferred travel route subsequent to the request to refuel the fuel tank.” (See at least Surnilla ¶¶ 15 and 42, which disclose that “Receiving a vehicle trip plan may include, for example, receiving navigational inputs from a vehicle positioning device (such as a GPS device) including a current position of the vehicle, recent direction of travel, environmental information pertaining to the current and expected position of the vehicle, information pertaining to terrain, grade, altitude, and expected traffic, real-time traffic information, alternate routes available in case of congestion, etc. Trip plans may also be inferred, for example based on recent direction of travel, and/or based on previous history of travel from the current location.” These paragraphs further disclose that “The displayed fueling profiles may be further based on a vehicle's travel history, operator indicated cost functions and preferences, additional predicted conditions, etc.”)
“and wherein providing the recommendation to fill the fuel tank at a first refueling event with the first fuel to the first fill level for use prior to the travel change, and then to fill the fuel tank at a second, later refueling event with the second fuel to the second fill level for use after the travel change comprises: providing a first recommendation to fill the fuel tank with the first fuel to the first fill level.” (See at least Surnilla ¶¶ 33 and 54: “engine controller 12 may suggest and display one or more fueling profiles for the engine's fuel system in response to a fuel level in one or more of the fuel tanks falling below a threshold and/or in response to an operator refueling request. The displayed fueling profile may include, without being limited to, a fuel type to be refilled in each tank, an fuel amount to be refilled.” For example, “fueling profile 408 may suggest refueling a higher amount of E85 and a lower amount of gasoline (relative to environmental conditions of higher humidity, lower temperature, or lower altitude, as shown in embodiment 450), such as 10 gallons of gasoline and 4 gallons of E85.” The suggestion to fill the tank with 10 gallons of gasoline could read on the “recommendation to fill the fuel tank with the first fuel to the first fill level” as recited in the claim.)
“and after the fuel tank has been filled with the first fuel, determining that a fuel level of the fuel tank is below a threshold level or that the vehicle is within a predetermined distance of the travel change, and in response, providing a second recommendation to fill the fuel tank with the second fuel to the second fill level.” (See at least Surnilla ¶¶ 15 and 33: “In response to a refueling request by the vehicle operator, or when the fuel level of at least one fuel tank is below a predetermined threshold, an engine controller may display one or more fueling profiles for a subsequent fueling operation.” Further, “The displayed fueling profile may include, without being limited to, a fuel type to be refilled in each tank, an fuel amount to be refilled, a fuel ratio between the different fuels, a location of one or more fueling stations wherein refueling according to the displayed fuel profile may be performed, and directions to each of the one or more fueling stations.”)
Note that under the BRI of claim 19, consistent with the specification, “determining that a fuel level of the fuel tank is below a threshold level or that the vehicle is within a predetermined distance of the travel change” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “determining that a fuel level of the fuel tank is below a threshold level” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 20:
Surnilla in combination with Donnelly discloses the “system of claim 17,” and Surnilla further discloses the following limitations:
“wherein the controller stores further instructions to estimate an amount of fuel usage prior to the upcoming travel change.” (See at least Surnilla ¶ 7, which discloses that “the controller may anticipate a fuel usage rate for the different fuels in the multiple fuel system based on the environmental conditions and properties of the fuel… the displayed fueling profile may take into account an anticipated amount of boost usage based on the vehicle's travel plan and predicted future environmental conditions, and adjust a fuel usage rate for the ethanol fuel and the gasoline fuel based on the effect of ethanol fuel on boost performance.”)
“and under conditions where the amount of fuel usage is less than a threshold fuel usage amount, provide a different recommendation to fill the fuel tank with the second fuel to a third fill level.” (See at least Surnilla ¶¶ 39 and 46, which discloses that “The threshold at which a refueling request is triggered for each fuel tank may be distinct and based on the fuel type, fuel usage history, vehicle operating conditions, etc.” Further, as an example, “Adjusting the fuel usage rates based at least on the environmental conditions may include, for example, increasing a usage rate of the ethanol fuel and increasing a refueling of the second tank as the ambient temperature increases, the ambient altitude increases, the ambient pressure decreases, and/or the ambient humidity decreases.”)
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662